[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION de MOTION FOR MODIFICATION (#112)
The defendant has moved to modify the periodic alimony order and the order requiring that,
    10. The plaintiff shall be provided a policy of medical insurance as available through the defendant's employer, without expense to plaintiff, for three years or until plaintiff can sooner obtain comparable insurance through her employment without expense to her. The plaintiff shall be entitled to all right provided her in this respect by state and federal law, i.e. COBRA.
The defendant's business has deteriorated since January 4, 1990 when judgment was entered. A claim being made at that time by a minority stockholder has since ripened into a substantial CT Page 7341 debt of $500,000 that the defendant owes to John Ancheff. The defendant's corporation now owes the I.R.S. $140,000 and defendant owes $110,000 to the I.R.S. personally. No I.R.S. obligation was listed on his December 7, 1989 financial affidavit. The defendant was able to draw a weekly salary of $1,000 gross in January, 1990. He now draws less than $400 gross weekly. In January, 1990 the plaintiff had no earnings. She now earns $175 gross weekly.
The court finds a substantial change in circumstances has occurred since the time judgment was entered.
The order of periodic alimony is modified to $100 weekly, effective immediately.
As to medical insurance through the defendant's corporation, the defendant testified that such coverage lapsed. The original order directed coverage of plaintiff "as available through the defendant's employer". The order is clear and no modification is needed.
HARRIGAN, J.